Citation Nr: 0104857	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period of June 23, 1995 to June 9, 1999.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss from June 10, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had verified active service from June 1992 to 
June 1995, and three months of previous unverified active 
service. 

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought service connection for 
hearing loss, tinnitus, a low back disorder and a dental 
problem.  Thereafter, a November 1996 rating decision granted 
service connection for disabilities of hearing loss, tinnitus 
and a low back disorder, but denied service connection for a 
dental disorder, and the veteran filed a notice of 
disagreement as to this decision in January 1997, at which 
time he sought a compensable evaluation for hearing loss, an 
evaluation in excess of 10 percent for a low back disorder, 
and service connection for a dental disorder.  A January 1999 
rating decision later granted service connection for teeth 
number 7, 8, and 9, and the record does not reflect that the 
veteran filed a notice of disagreement with this decision.

With respect to the low back disorder, the Board notes that 
the veteran submitted a written statement reflecting his 
willingness to withdraw his appeal as to this claim in the 
event that the regional office (RO) increased the rating for 
this disorder from 10 to 20 percent.  In a rating decision 
dated in June 1999, the RO provided the veteran with his 
requested increase to 20 percent, and thus, the RO was 
correct to conclude that the appeal as to this issue was 
thereby withdrawn.  38 C.F.R. § 20.204(b) (2000).  While the 
Board recognizes that a statement filed by the veteran in 
July 1999 indicates additional treatment to his back related 
to a recent assault in June 1999, the veteran does not 
express disagreement with the June 1999 rating decision and 
specifically refers to this statement as a "wish to reopen 
my claim on my back."  Consequently, the Board finds that 
this claim can not be construed as a notice of disagreement 
with the June 1999 rating decision, and was properly treated 
by the RO as a new claim for an increased evaluation for the 
veteran's service-connected low back disability.

In summary, based on all of the above, the Board finds that 
the sole issue remaining on appeal in this matter is 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The Board further notes, however, that since the 
veteran indicated disagreement with the initial rating for 
his bilateral hearing loss, the Board will consider 
entitlement to a compensable evaluation from the effective 
date of service connection pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board further notes that the rating criteria for 
hearing disabilities were changed effective June 10, 1999, 
and that the Board is therefore precluded from applying the 
new rating criteria prior to June 10, 1999.  After the 
effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating criteria assigned 
should be in accordance with whichever criteria are more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  For the period of June 23, 1995 to June 9, 1999, the 
veteran's bilateral hearing loss was manifested by hearing 
found by examination in accordance with Department of 
Veterans Affairs (VA) regulations to be no better than level 
I, bilaterally.

1.  From June 10, 1999, the veteran's bilateral hearing loss 
was manifested by hearing found by examination in accordance 
with VA regulations to be no better than level I, 
bilaterally; the requirements for the application for the 
"new" criteria for this disability have not been met, and 
therefore only the "old" criteria are for application.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss for the period of June 23, 1995 to 
June 9, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (in effect prior 
to June 10, 1999).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss from June 10, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (in effect immediately before and after June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board first notes that the claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, there is no 
indication of any existing evidence that could substantiate 
the claim that has not been obtained by the RO.  Moreover, 
given the regulatory mandates concerning the specific types 
of evidence needed to support a rating for loss of hearing 
acuity, there is no reasonable possibility that any evidence 
other than the audiometric evaluations of record could 
substantiate the claim.  Accordingly, the Board concludes 
that the RO has gone beyond the mandates of the new 
legislation by actually obtaining all evidence that could 
substantiate the claim and therefore any further notice 
requirements as to the veteran's responsibilities in 
submitting evidence, or as to the type of evidence required 
to support the claim, are moot.  Thus, it is not prejudicial 
for the Board to decide the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1 (2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.

Under 38 C.F.R. § 4.86(a) (2000), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

A review of the history of this disability shows that service 
connection was granted by the RO in November 1996, and that 
the RO assigned a noncompensable rating, effective from June 
23, 1995.  While August 1995 VA audiological examination was 
noted to reveal average pure tone thresholds of 15 in the 
right ear and 16 in the left ear, with speech recognition of 
98 percent in each ear, the RO further noted that private 
audiological evaluation at W. A. Associates in March 1996 
revealed hearing thresholds of 35, 40, 40, 35 and 35 decibels 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, on the 
right, and 45, 45, 40, 45 and 40 decibels at the same levels 
on the left.  In addition, the Board observes that the final 
in-service audiometric examination revealed hearing 
thresholds of 30, 40, 30, 30 and 30 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz on the right, and 40, 40, 35, 35 
and 60 decibels at the same levels of the left.

At the veteran's personal hearing in July 1996, the veteran's 
representative indicated that the veteran had had a recent 
hearing examination in connection with his employment, and 
that it revealed a marked hearing loss (transcript (T.) at p. 
2).

December 1996 national guard audiological examination 
revealed hearing thresholds of 55, 60, 30, 50, and 25 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz on the 
right, and 40, 35, 35, 25, and 30 decibels at the same levels 
on the left.

Additional private audiological evaluation at W. A. 
Associates in early March 1997 revealed hearing thresholds of 
60, 60, 50, 55 and 55 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, on the right, and 70, 55, 50, 50 
and 55 decibels at the same levels on the left.  Later that 
same month additional audiological evaluation at this same 
facility revealed hearing thresholds of 55, 55, 55, 70 and 65 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz on the 
right, and 60, 60, 65, 65 and 55 decibels at the same levels 
on the left.

On the authorized audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
30
40
LEFT
40
45
45
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear, and pure 
tone threshold averages were 36 on the right and 40 on the 
left.  The Board notes, however, that the examiner found the 
results of January 1999 to be unreliable for rating purpose 
due to a lack of cooperation on the part of the veteran.

On the authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
35
LEFT
25
25
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear, and pure 
tone averages were 28 on the right and 26 on the left.  


II.  Analysis

Based on the results of relevant audiological examinations 
for the period of June 23, 1995 and June 10, 1999, a 
compensable evaluation is not warranted.  More specifically, 
under the "old" criteria, the only method for assessing the 
level of hearing loss disability involved mechanical 
application of the appropriate table matching discrimination 
scores and pure tone threshold averages (Table VI), and in 
this regard, discrimination and pure tone threshold results 
at the time of discharge and shortly thereafter consist of 
final in-service audiometric hearing thresholds of 30, 40, 
30, 30 and 30 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz on the right, and 40, 40, 35, 35 and 60 decibels at the 
same levels on the left; August 1995 VA average pure tone 
thresholds of 15 in the right ear and 16 in the left ear, 
with speech recognition of 98 percent in each ear; and March 
1996 W. A. Associates private audiological examination 
hearing thresholds of 35, 40, 40, 35 and 35 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz on the right, and 45, 45, 40, 
45 and 40 decibels at the same levels on the left.  
Consequently, using these scores in the most liberal manner 
possible, the result is no better than level I hearing on the 
right and level II on the left, which correspond to no better 
than a noncompensable rating under Table VII.

December 1996 national guard audiological examination 
revealed hearing thresholds of 55, 60, 30, 50, and 25 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz on the 
right, and 40, 35, 35, 25, and 30 decibels at the same levels 
on the left, and at best, these would translate into level I 
hearing bilaterally and a noncompensable evaluation.  
Additional private audiological evaluation at W. A. 
Associates in early March 1997 revealed hearing thresholds of 
60, 60, 50, 55 and 55 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, on the right, and 70, 55, 50, 50 
and 55 decibels at the same levels on the left, and later 
that same month additional audiological evaluation at this 
same facility revealed hearing thresholds of 55, 55, 55, 70 
and 65 decibels at 500, 1000, 2000, 3000 and 4000 Hertz on 
the right, and 60, 60, 65, 65 and 55 decibels at the same 
levels on the left.  The results from the first March 1997 
examination demonstrate level III hearing bilaterally, which 
again translates to a noncompensable rating under Table VII, 
but the Board does note that the second March 1997 
examination (conducted just 16 days after the earlier 
examination) demonstrates level IV bilateral hearing, and 
that these results do correspond to a 10 percent rating under 
Table VII.  

The Board further notes, however, that the results from the 
latter March 1997 examination are significantly higher than 
results from the same facility just over two weeks earlier 
without sufficient explanation as to the difference in 
hearing thresholds, and that just four months earlier, 
national guard examination revealed that the veteran was at 
level I hearing in each ear.  In addition, the Board observes 
that under 38 C.F.R. § 4.85(a), an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test, and none of the scores obtained in the W. A. Associates 
audiological examinations included a controlled speech 
discrimination evaluation.  Thus, the Board finds that the 
results from the second March 1997 evaluation are not 
reliable for VA purposes and are not sufficient on their own 
to warrant an increased evaluation of 10 percent in or after 
March 1997.  

Similarly, while January 1999 VA audiological examination 
indicated pure tone threshold averages of 36 on the right and 
40 on the left with speech recognition of 100 percent on the 
right and 96 on the left, the examiner found the results of 
the January 1999 to be unreliable for rating purpose due to a 
lack of cooperation on the part of the veteran.  It is 
noteworthy, however, that these results correspond to no 
better than level I hearing bilaterally and a noncompensable 
evaluation.  

As for the period from June 10, 1999, the Board would first 
note that since the requirements for application of the 
"new" criteria have not been met, they do not provide any 
basis for an increased evaluation.  More specifically, 
38 C.F.R. § 4.86(a) is not for application because the 
veteran's pure tone thresholds in each ear as of July 1999 
were not 55 or more at each of the specified frequencies 
(1000, 2000, 3000 and 4000 Hertz).  38 C.F.R. § 4.86(b) is 
also unavailable since the veteran did not exhibit both a 
pure tone threshold of 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Thus, left with only the 
application of the "old" rating criteria, the veteran's 
pure tone averages of 28 on the right and 26 on the left, and 
discrimination scores of 96 on the right and 100 percent on 
the left, correspond to no better than level I hearing 
bilaterally and a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss.  

Based on the foregoing, the Board finds that entitlement to a 
compensable evaluation for the veteran's bilateral hearing 
loss from June 23, 1995 may only be considered under the 
"old" rating criteria, and that pursuant to that criteria, 
a compensable evaluation is not warranted.  

The requirements of 38 C.F.R. §§  4.85 and 4.86 set out the 
percentage ratings for exact numerical levels of impairment 
required for the evaluation of hearing loss.  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss for the period of June 23, 1995 to June 9, 1999, is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss from June 10, 1999, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

